Case: 13-50358      Document: 00512613978         Page: 1    Date Filed: 04/30/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-50358                           April 30, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff – Appellee
v.

LUIS ALBERTO RAMIREZ-MIRANDA,

                                                 Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-498 -1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Luis Alberto Ramirez-Miranda (“Ramirez”) appeals his sentence of
seventy months following a conviction on a guilty plea to illegal reentry under
8 U.S.C. § 1326.
       Ramirez’s sole argument is that the district court improperly calculated
his guidelines range when it concluded that his prior conviction for violation of
an Arizona burglary statute (Ariz. Rev. Stat. Ann. §13-1507) was a crime of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50358    Document: 00512613978     Page: 2   Date Filed: 04/30/2014



                                 No. 13-50358
violence. The Government contends that we need not reach this issue because
any error is harmless. See United States v. Valdez, 726 F.3d 684, 697 (5th Cir.
2013)(evaluating harmlessness by looking at whether the district court would
have imposed the same sentence for the same reasons); United States v.
Richardson, 676 F.3d 491, 511-12 (5th Cir. 2012). We agree.
      The district court engaged in a lengthy colloquy with counsel regarding
Ramirez’s extensive prior (mostly uncounted) criminal convictions and his
history of prior deportations followed by unlawful reentry. It was aware of the
two potential guidelines ranges (with or without the enhancement).             It
considered Ramirez’s particular characteristics in light of his allocution, the
parties’ arguments, and the information presented before engaging in a
lengthy analysis of the reasons that the particular sentence was appropriate
“with or without the guidelines,” including: “you’ve had a lot of chances”
(several deportations without convictions); and, despite the fact that most of
his convictions came when Ramirez was “a younger man,” “you still have those
criminal convictions and a lot of them didn’t count.” It noted that “you’re not
willing to abide by [the law regarding illegal reentry].” It then reiterated:
“that’s why I think a sentence within this range is appropriate, with or without
the guidelines.” Considering the totality of the record, we conclude that the
same sentence would have been imposed even without the enhancement.
      AFFIRMED.




                                       2